Citation Nr: 1040646	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1970 to February 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied the Veteran's claim for TDIU due to his service-connected 
disorders. 

The Board notes that the Veteran perfected an appeal regarding 
his claim for hypertension as secondary to his service-connected 
diabetes mellitus via a notice of disagreement (NOD) submitted in 
February 2004 and a substantive appeal (VA Form 9) submitted in 
March 2005.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2010).  However, in July 2006, prior to the June 2008 
certification of the appeal to the Board, the Veteran explicitly 
withdrew his service connection claim for hypertension.  
38 C.F.R. § 20.204 (setting the specific conditions for a valid 
withdrawal).  Therefore, only the claim for entitlement to TDIU 
remains.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon review of the evidentiary record, the Board notes that in 
the Veteran's August 2008 statement which was submitted in a 
timely fashion after the June 2008 certification of the appeal, 
the Veteran requested a hearing regarding his claim at the RO 
before a Veterans Law Judge (videoconference hearing).  There is 
no evidence of record to show that the Veteran has been scheduled 
for or provided with such a hearing.  Furthermore, there is no 
evidence that the Veteran has withdrawn his request for a 
hearing.  See 38 C.F.R. § 20.704(e) (2010).  

As such, the Board finds that the Veteran must be scheduled for a 
videoconference hearing, and notified of the time and place of 
the scheduled hearing.  Because such hearings are scheduled by 
the RO, see 38 C.F.R. § 20.704(a) (2010), the Board is remanding 
the case for that purpose.

Accordingly, the case is REMANDED for the following action:

1.	The RO shall schedule the Veteran for a 
hearing before a Veterans Law Judge, with 
appropriate notification to the Veteran 
and his representative.  A copy of the 
notice provided to the Veteran of the 
scheduling of the hearing should be placed 
in the record.

2.	After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


